                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

    LUCILLE ANDERSON, SARA
    ALAMI, GIANELLA CONTRERAS
    CHAVEZ, DSCC, and DEMOCRATIC
    PARTY OF GEORGIA, INC.,
                                                     CIVIL ACTION FILE
           Plaintiffs,                               NO. 1:20-cv-03263-MLB

    v.

    BRAD RAFFENSPERGER, in his
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

           Defendants.


            CLAYTON COUNTY DEFENDANTS1 NOTICE OF FILING

          Pursuant to the Court’s October 2, 2020 Order (Doc. 125) and the hearing held

on October 1, 2020, Clayton County Defendants file with the Court the following:

         1. Current Clayton County Polling Place Voting Equipment Allocation Report

           attached hereto as Exhibit A; and

         2. Worksheet for the ballot marking devices for the June 2020 primary attached

           hereto as Exhibit B.


1
  Clayton County Defendants are referred to herein as Defendants Carol Wesley,
Dorothy Foster, Hall, Patricia Pullar, Darlene Johnson, and Diane Givens, in their
official capacities as Members of the Clayton County Board of Elections and
Registrations.
      Clayton County Defendants have also provided this information to

Plaintiffs via electronic mail in advance of this filing, per the Court’s directive.

                                        FREEMAN MATHIS & GARY, LLP

                                        /s/ A. Ali Sabzevari
                                        Jack R. Hancock
                                        Georgia Bar No. 322450
                                        jhancock@fmglaw.com
                                        A. Ali Sabzevari
                                        Georgia Bar No. 941527
                                        asabzevari@fmglaw.com
661 Forest Parkway, Suite E
Forest Park, Georgia 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
                                        Attorneys for Clayton County Defendants




                                          -2-
                    CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing

memorandum of law has been prepared in accordance with Local Rule 5.1(C)

(Times New Roman font, 14 point).

      This 2nd day of October, 2020.


                                       FREEMAN MATHIS & GARY, LLP

                                       /s/ A. Ali Sabzevari
                                       A. Ali Sabzevari
                                       Georgia Bar No. 941527
                                       asabzevari@fmglaw.com


661 Forest Parkway, Suite E
Forest Park, Georgia 30297
Telephone: 404-366-1000
Fax: 404-361-3223
                          CERTIFICATE OF SERVICE

      I hereby certify that I have served the foregoing to the Clerk of Court using

the CM/ECF system which will automatically send electronic mail notification of

such filing to all counsel of record.

      This 2nd day of October, 2020.

                                        FREEMAN MATHIS & GARY, LLP


                                        /s/ A. Ali Sabzevari
                                        A. Ali Sabzevari
                                        Georgia Bar No. 941527
                                        asabzevari@fmglaw.com
661 Forest Parkway, Suite E
Forest Park, Georgia 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
